 
 
I 
108th CONGRESS
2d Session
H. R. 5029 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2004 
Mr. LaTourette (for himself and Mr. Kucinich) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To allow a waiver or exemption of certain requirements for restricted airspace if security is not reduced. 
 
 
 
1.Air Show Exemption in Certain CasesSection 521(a)(2) of the Transportation, Treasury, and Independent Agencies Appropriations Act, 2004 (Public Law 108–199, div. F) is amended— 
(1)by striking and at the end of subparagraph (B)(v); 
(2)by striking the period at the end of subparagraph (C) and inserting the following: ; and; and 
(3)by adding at the end the following: 
 
(D) to allow the operations of an aircraft participating in an air show in restricted airspace if the Administrator of the Federal Aviation Administration determines that the security of an event, stadium, or other venue is not reduced.. 
 
